NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                 Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                 Submitted February 3, 2010
                                  Decided February 4, 2010

                                            Before

                                  KENNETH F. RIPPLE, Circuit Judge

                                  TERENCE T. EVANS, Circuit Judge

                                  DIANE S. SYKES, Circuit Judge

No. 09‐1418

UNITED STATES OF AMERICA,                            Appeal from the United States District
     Plaintiff‐Appellee,                             Court for the Northern District of Illinois,
                                                     Eastern Division.
       v.
                                                     No. 08 CR 55‐3
DONTAVIS WILLIAMS,
    Defendant‐Appellant.                             Ronald A. Guzmán,
                                                     Judge.

                                          O R D E R 

         Dontavis Williams was arrested after he arranged to buy ten kilograms of cocaine
from a confidential source working with the government.  He pleaded guilty to conspiring
to possess drugs with intent to distribute, 21 U.S.C. §§ 846, 841(a)(1), and was sentenced to
the statutory minimum, 120 months in prison.  In the plea agreement Williams waived all
his appellate rights but filed a notice of appeal anyway.  His appellate counsel requests
permission to withdraw because he concludes that any challenge to the validity of the
waiver would be frivolous.  See Anders v. California, 386 U.S. 738 (1967).  Despite three
extensions of time to respond to counsel’s submission, see CIR. R. 51(b), Williams has failed
to file a response, and so we confine our review to the issues identified in counsel’s facially
adequate brief.  United States v. Schuh, 289 F.3d 968, 973‐74 (7th Cir. 2002).
No. 09‐1418                                                                                 Page 2


        Because the appeal waiver stands or falls with the plea, Nunez v. United States, 546
F.3d 450, 454 (7th Cir. 2008), counsel first examines whether Williams has a basis to
challenge the voluntariness of the plea.  But counsel does not say whether Williams wants to
withdraw his plea, see United States v. Knox, 287 F.3d 667, 671‐72 (7th Cir. 2002), nor can we
tell from Williams’s other filings whether he wishes to have his plea set aside.

        Even if Williams wished to withdraw his plea, however, we agree with counsel that
any challenge to the voluntariness of the plea would be frivolous.  Because Williams did not
move to withdraw his plea in the district court, we would review it for plain error.  United
States v. Vonn, 535 U.S. 55, 59 (2002); United States v. Villarreal‐Tamayo, 467 F.3d 630, 633 (7th
Cir. 2006).  A district court ensures the voluntariness of a guilty plea by substantially
complying with the admonishments listed in Rule 11 of the Federal Rules of Criminal
Procedure.  Schuh, 289 F.3d at 975.  Although the plea colloquy was otherwise extensive, the
court omitted reference to the right to have counsel appointed if necessary.  FED. R. CRIM. P.
11(b)(1)(D).  But Williams was aware that he had the right to an appointed lawyer because
the court appointed a lawyer for him after he lost retained counsel.  Additionally, the court
did not inform Williams that it could order restitution or was obligated to impose a special
assessment.  FED. R. CRIM. P. 11(b)(1)(K), (L).  But the failure to mention the possibility of
restitution was inconsequential because the court did not order restitution, and Williams
knew about the special assessment from the plea agreement. 

        Counsel next proceeds to consider whether Williams would have any nonfrivolous
basis to challenge his sentence.  But the appeal waiver precludes Williams from challenging
“any part of the sentence (or the manner in which that sentence was determined), including
any term of imprisonment and fine within the maximums provided by law, and including
any order of restitution or forfeiture.”  Therefore, we need not examine the sentence any
further.  See United States v. Linder, 530 F.3d 556, 561 (7th Cir. 2008).

        The waiver does not apply to a claim of ineffective assistance of counsel regarding
the waiver or its negotiation.  But counsel correctly concludes that any such claim would
rely on evidence outside the record, and so Williams would be better served by saving any
ineffective‐assistance claim for a collateral attack under 28 U.S.C. § 2255.  Massaro v. United
States, 538 U.S. 500, 504‐05 (2003); United States v. Harris, 394 F.3d 543, 557‐58 (7th Cir. 2005).

       Accordingly we GRANT counsel’s motion to withdraw and DISMISS the appeal.